AFFIRM; Opinion Filed April 8, 2013.




                                               In The
                                       Qfonrt of 1ppea1
                             ififti, ttritt of Z1texa at atta
                                        No. 05-12-01482-CR

                             AARON DESHON WILlIAMS, Appellant




                                 THE STATE OF TEXAS, Appellee

                          On Appeal from the 422nd Judicial District Court
                                      Kaufman County, Texas
                                 Trial Court Cause No. 30403-422

                                 MEMORANDUM OPINION

                            Before Justices Bridges, FitzGerald, and Myers
                                      Opinion by Justice Myers

       A jury convicted Aaron Deshon Williams of aggravated robbery with a deadly weapon

and assessed punishment at twenty years’ imprisonment and a $2,000 fine. In a single point of

error, appellant contends the evidence is insufficient to uphold the conviction. We affirm the

trial court’s judgment.

                                              APPLICABLE LAW

       In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence

in the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Lucia v. State, 351 S.W.3d $7$, $9495 (Tex. Crim. App. 2011); Brooks v.

State, 323 S.W.3d $93, $95 (Tex. Crim. App. 2010) (plurality op.). We are required to defer            to


the   jury’s   credibility and weight determinations because the jury is the sole judge of the

witnesses’ credibility and the weight to be   given their testimony.   See Jackson, 443 U.S. at 326.

         The State was required to prove beyond a reasonable doubt that appellant, (1) in the

course of committing theft and with intent to obtain or maintain control of the property, (2)

intentionally or knowingly threatened or placed another in fear of imminent bodily injury or

death, and (3) he used or exhibited a deadly weapon, a handgun, during the commission of the

offense.   See TEx. PENAL Coou ANN,       § 29.02(a)(2), 29.03(a)(2) (West 2011). A firearm is a
deadly weapon. Id.     § I .07(a)(17).
                                         EVIDENCE PREsENTEo

         Fahed Khattar Fatayri owns a gas station in Terrell. Fatayri testified that on November

23, 2009, a man entered the station wearing a gorilla mask, pointed a gun at Fatayri’s head, and

demanded money.        Fatayri, who was standing near a coffee machine, told the man that the

money was in     the register. When the man turned toward the register, Fatayri pulled out his own

gun and fired one shot. The man fled the store. Fatayri chased after the man around to the back

of the building. He saw the man run across a vacant area for about one block, then get into the

passenger seat of a waiting green truck. Fatayri testified he recognized the truck because it came

to his station daily for gas. After the truck drove off Fatayri returned to the store and called the

police. A recording from surveillance cameras mounted inside the store was played to the jury.

         Terrell police officer Jason Whitworth arrived at the gas station a short time after Fatayri

called the police. Whitworth testified he secured the scene and called for additional officers.

Whitworth he did not see anyone in the area. Terrell police officer David Bridges testified he

                                                  -2-
approached the gas station from the back area to see if he could locate a suspect. Bridges did not

see anyone in the area, hut he did see a Halloween mask in a lot “a couple hundred yards” behind

the station. Bridges testified he stayed with the mask until crime scene officers arrived, and that

no one touched or tampered with the mask.

        Erica Angel, a civilian employee with the Crime Scene Unit, testified she photographed

the interior of the gas station, collected a cigarette butt from outside the front door, and collected

a mask that had a red bandana on it from a lot behind the station. Xaviar Aranda, a forensic

scientist wtth the Garland Crime Lab, testified the mask found behind the gas station had a red

bandana “knotted” on it. Aranda testified he tbund several stains on the bandana that tested

positive for human blood. He preserved the stains, along with swabbings from the inside and

outside of the mask, and sent all those samples to a DNA analyst.

       Amber Moss, a DNA expert, testified that DNA is a person’s genetic blueprint, and each

person has a different [)NA profile, except for identical twins. DNA testing involves looking at

fifteen different areas on different chromosomes of the DNA.          Moss testified she performed

DNA analysis on two of the stains found on the bandana and on the swabs taken from the mask.

The DNA profiles from the stains matched the profile from the mask, meaning that only one

individual contributed the DNA for all three samples. Moss testified she used a database to

generate a report on a possible suspect; the report listed appellant as a potential suspect. Moss

testified appellant’s DNA profile from a buccal swab matched the profiles found on the bandana

and the mask.    Moss said her statistical analysis showed that “with a reasonable degree of

scientific certainty” appellant was the source of DNA found on the bandana stains and the mask.

Moss’s written report was admitted into evidence. Moss also testified that DNA on an item can

be found years after being deposited as long as the item is preserved.

                                                 -3-
                                            DISCVSSION

        Appellant contends the evidence is insufficient because Moss identified appellant as the

depositor of the l)NA found on the mask and bandana based upon calculations pertaining to the

“Caucasian” population. Appellant asserts that because he is black and not Caucasian, Moss’s

calculations were based on the wrong data and, thus, her deductions are faulty Appellant also

argues that because no one testified regarding how long the blood stain had been on the bandana,

or that the person wearing the mask was injured or cut during the robbery, the evidence is

insufticient to support the conviction.

        Moss’s laboratory report stated her DNA analysis calculated the likelihood of finding a

random individuaL, other than appellant as the depositor of the DNA found on the bandana and

mask from three North American population groups, Caucasian, Black, and Hispanic. The jury

heard Moss’s testimony in which she used the statistical number that was generated within the

Caucasian group as an example. Appellant’s assertion ignores the fact that Moss told the jury

she calculated the probabilities in all three racial groups.      Further, the jury heard Moss’s

testimony that DNA can remain detectable on an item for years after being deposited if the item

is preserved.

   It was the jury’s role, as the fact-finder in this case, to resolve any conflicts in the evidence,

and to accept or reject any and all of the evidence presented by either side. See Tex. Code Crim.

Proc. Ann. art. 38.04 (West 1979); Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App.

2000). The jury could reasonably conclude that appellant was the person who was wearing the

mask. Having reviewed all of the evidence under the appropriate standard, we conclude it is

sufficient to support the jury’s verdict We overrule appellant’s sole point of error.



                                                -4-
       We affirm the trial   court’s   judgment.




                                                   LANAM ERS   V
                                                   JUSTICE


Do Not Publish
Ttx. R. Aep. P.47
121482 F. U() 5
                                       Qtourt of tppat
                            jfiftj Itrct of ZEtxa at atta


                                          JUDGMENT


AARON DESHON WILLIAMS,                                Appeal from the 422nd Judicial District
Appellant                                             Court of Kaufman County, Texas
                                                      (Tr.Ct.No. 30403-422).
No. 05-12-01482-CR            v                       Opinion delivered by Justice Myers,
                                                      Justices Bridges and FitzGerald
THE STATE OF TEXAS, Appellee                          participating.



      Based   Ofl   the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 8, 2013.




                                                             LA A MYERS         I
                                                             JUSTICE